— Judgment unanimously reversed and a new parole revocation hearing granted. Memorandum: Petitioner’s right to a parole revocation hearing before a “ ‘neutral and detached’ hearing body” (Morrissey v Brewer, 408 US 471, 489), was denied by virtue of the fact that the hearing officer had appeared as an attorney for the State at a prior proceeding in which petitioner’s underlying conviction had been challenged. It is *1017not necessary to decide whether the revocation hearing was affected by actual prejudice inasmuch as even the appearance of impropriety should be avoided (see People ex rel. Sweeney v Smith, 50 AD2d 722). (Appeal from judgment of Wyoming Supreme Court — habeas corpus.) Present — Dillon, P.J., Cardamone, Simons, Denman and Schnepp, JJ.